DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 4/20/2022 has been entered.

Formal Matters
Applicant’s response and amendments filed 4/20/2022, which amended claim 1, and added new claim 8, has been entered.  Claims 1-8 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 
Claim Interpretation
Claim 1 indicates optional elements (i.e., “optionally -CO3-2/HCO3-,” “-CO3-2/HCO3-, if present” and “optionally removing erythrocyte debris”).  The broadest reasonable interpretation for claim 1 is that the optional elements can be considered not present and does not further limit the claim. 


Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites a method of “lysing erythrocytes with a high leukocyte recovery rate.”  The term "high leukocyte recovery rate" is a term of degree, where it is unclear what "high" is relative to in this context. 
Since claims 2-7 depend from indefinite claim 1 and do not clarify the above point of confusion, claims 2-7 must also be rejected under 35 U.S.C. § 112(b).

Claim Rejection - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. § 103 as obvious over Agthoven et al. (U.S. PGPUB 2002/0115118; 2002; cited in the IDS dated 2/26/2020), further in view of Ekeze et al. (U.S. Patent No. 5,702,884; 1997; cited in the IDS dated 2/26/2020).  The rejection has been maintained and made for new claim 8.
Regarding claims 1 and 2, in view of the above claim interpretation, Agthoven teaches methods for the treatment, and in particular the lysis of erythrocytes (paragraph 1).  Agthoven teaches red corpuscles form a barrier to the analysis of the leukocytic fraction of the blood (paragraph 2).  Treatment of blood with a lysis reagent empties the red blood cells of their contents and makes it possible to isolate these cells from the analysis (paragraph 2).  An ideal lysis process comprises complete lysis of all the erythrocytic elements, without the slightest effect on the morphology and the viability of the leukocytes (paragraph 2; i.e., interpreted as a high erythrocyte lysis which results in a high leukocyte recovery rate).  Hypotonic lyses are known among the numerous lysis reagents and methods (paragraph 3).  Agthoven teaches that the sample is a whole blood sample (i.e., a blood sample or a sample comprising erythrocytes and other cells; paragraphs 48 and 54, claims 7, 8 and 10).
Regarding claims 1-5 and 7, Agthoven teaches a method or a process for lysis of erythrocytes where the lysis of the red blood cells allows the analysis and/or triage using a flow cytometer of leukocytes and their sub-populations, platelets, red blood cell residues after lysis, or any other cellular or suspended element (paragraph 46; i.e., detection or isolation of leukocytes-white blood cells, from a lysed whole blood sample).  Agthoven teaches the use of the reagents in a process for the preparation of leukocytes (paragraph 46).  Additionally, Agthoven teaches a method of lysis of the erythrocytes in which a sample of whole blood is treated with an anti-coagulant (e.g., EDTA, EGTA, heparin or citrate ions), and is subjected to the action of a lysis reagent to produce at least 95% lysis of the erythrocytes in less than 30 minutes (paragraph 48; claims 7, 8).  Agthoven teaches that for the method, a sample of whole blood is brought into contact with a quantity of a reagent sufficient to produce the lysis of at least 95% of the erythrocytes in less than 10 minutes (paragraph 54; i.e., interpreted as a high erythrocyte lysis which results in a high leukocyte recovery rate).   
Regarding claims 5-7, as noted above, Agthoven teaches a method of lysis of the erythrocytes in which a sample of whole blood is subjected to the action of a lysis reagent to produce at least 95% lysis of the erythrocytes in less than 30 minutes (paragraph 48; claims 7, 8).  Agthoven teaches that for the method, a sample of whole blood is brought into contact with a quantity of a reagent sufficient to produce the lysis of at least 95% of the erythrocytes in less than 10 minutes (paragraph 54., i.e., a high erythrocyte lysis which results in a high leukocyte recovery rate).  Agthoven further teaches that for the lysing method, once the sample (i.e., whole blood) is contacted with the lysis reagent, the sample is incubated at ambient temperature (i.e., room temperature) for ten minutes (paragraphs 48, 51, 54 and 71; claims 7 and 8). 
Regarding claim 1 and erythrocyte lysis reagent, Agthoven teaches for the above method an aqueous solution reagent for lysing erythrocytes, where the reagent comprises 155 mM ammonium chloride (NH4CI), 3mM DIPSO buffer at pH 7.5 and 0.1 mM EDTA (chelating agent; Examples 1 and 4, paragraphs 54, 69 and 71).  Agthoven further teaches that the buffer can alternatively be HEPES buffer in a pH range from 6.5 to 7.5 and a concentration from 1 to 50 mM (paragraphs 34-36).  Agthoven additionally teaches that the reagent can comprise sodium or potassium carbonate or hydrogen carbonate, where the carbonate or the hydrogen carbonate can be present up to the molar concentration of up to 5 mM (i.e., the range is interpreted as a range of 0-5 mM; paragraphs 26-28; Example 4, paragraph 69). 
Although the Agthoven erythrocyte lysis reagent has 155 mM ammonium chloride, which is slightly above the claimed range, it is noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Alternatively, although the Agthoven reagent has 155 mM ammonium chloride, which is slightly above the claimed range, Agthoven does not teach the ammonium chloride range is from 60 mM - 120 mM.
Ekeze teaches methods and reagents for lysing erythrocytes for the selective preparation of leukocytes, where the reagent comprises ammonium chloride and chelating agents (e.g., acetic acid or EDTA; Abstract, column 2, lines 52-53, column 4, lines 28-36, column 5, lines 5-43).  Ekeze teaches that the lysing solution can comprise 50-100 mM ammonium chloride and about 0.001 to about 0.1 weight percent acetic acid (0.174 mM to 1.74 mM acetic acid as a chelator; column 5, lines 5-43; claims 1-5 and 19).  Ekeze also teaches a specific reagent that comprises 80 mM ammonium chloride and 0.01 weight percent acetic acid, 10 mM NaHCO3 at pH 7.2 (Example 1, column 12, lines 8-26).
Blood and lysing solution are mixed and then centrifuged for up to 10 minutes (preferably for about 5 minutes) to separate the leukocytes from the supernatant containing the products of lysing and other unwanted debris (column 5, lines 44-51).
After removing the supernatant, the pellet of leukocytes is washed at least once at room temperature with a fresh sample of the lysing solution, followed by a second centrifugation for up to about 10 minutes , to isolate the leukocyte pellet again (column 5, lines 52-61).  That is, in view of the above lysing steps and washes with lysing solution, Ekeze also teaches methods and reagents for lysing erythrocytes with high leukocyte recovery.
A person of ordinary skill in the art would have been motivated to adjust and utilize the amount of ammonium chloride from Ekeze for the amount used in the method of Agthoven, since both references teach methods for treating whole blood to lyse erythrocytes for leukocyte isolation and analysis and erythrocyte lysis reagent compositions, while Ekeze also teaches a range of ammonium chloride concentrations and lysis washes for selectively lysing erythrocytes from blood samples.
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the amount of ammonium chloride by utilizing the amount of ammonium chloride from Ekeze for the amount used in the method of Agthoven, since both references teach methods for treating whole blood to lyse erythrocytes for leukocyte isolation and analysis and erythrocyte lysis reagent compositions, while using the amounts in Ekeze would provide an advantage to the Agthoven composition since it would allow a broader range of ammonium chloride in the composition in order to selectively lyse erythrocytes from a sample.
It is submitted that based on the above, methods for treating whole blood to lyse erythrocytes for subsequent leukocyte isolation and analysis, and the use of erythrocyte lysis reagent compositions that include ammonium chloride to lyse erythrocytes, are well known in the art.  It would further have been obvious to one having ordinary skill in the art to utilize the amounts of ammonium chloride from the method of Ekeze (i.e., utilizing a lysing solution comprising ammonium chloride in a range of concentrations in a composition that lyses erythrocytes from whole blood) within the composition in Agthoven’s method (i.e., providing a broader range of ammonium chloride in the Agthoven composition in the method to selectively lyse the contacted erythrocytes) for the purpose of maximizing the benefits of known erythrocyte lysing composition components in an erythrocyte lysis reagent composition within such methods to lyse erythrocytes for subsequent leukocyte isolation and analysis. 
Combinations of multiple products (i.e., methods where erythrocytes are in contact with an erythrocyte lysing reagent composition where such methods have overlapping components and washing steps) each method known to have the same effect (i.e., lysing erythrocytes in a sample for a high leukocyte recovery rate in order to isolate or detect leukocytes) to produce a final product (i.e., methods contacting whole blood samples with a reagent composition that selectively lyses erythrocytes for a high leukocyte recovery rate in order to isolate or detect leukocytes) having the same effect (i.e., lysing erythrocytes from whole blood samples) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP § 2144.06).
It is additionally noted that with regard to the concentration ranges of the reagent composition within claim 1, it would have been within the purview of one of ordinary skill in the art to utilize the combined teachings of Agthoven and Ekeze and utilize the ammonium chloride within Ekeze at the indicated amounts as discussed in Ekeze since both Agthoven and Ekeze teach the amounts of reagent components that can be used within a method that contacts whole blood samples with an erythrocyte lysis reagent composition that selectively lyses erythrocytes to isolate and/or detect leukocytes.  
It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
With regard to claim 8, both Agthoven and Ekeze teach methods for the selective lysis and removal of erythrocytes for the isolation of leukocytes from a blood sample utilizing ammonium chloride and a chelating agent in a buffer.  Additionally, the combined teachings provide for additional washing steps to achieve higher purity amounts of leukocytes.  In view of the combined teachings and rationale for obviousness, the methods would innately provide a sample, post processing in a lysis buffer, with a high leukocyte recovery rate.
It is noted that a whereby/wherein clause in a method claim “is not given weight when it simply expresses the intended result of a process step positively recited” (MPEP §  2111.04(I)).  In view of the above, 90% recovery is the intended result.
As noted in MPEP § 2112.01, when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments (Reply, pages 6 and 7) have been fully considered and found not persuasive.  It is again noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  Further, the combined teachings within the rejection of record and rationale for obviousness (expressly incorporated herein; see also In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; and MPEP § 2144.06) are clearly articulated.
Applicant argues that the Agthoven and Ekeze are both silent on a quantified leukocyte recovery rate (Reply, page 6), however in view of the above and the rationale for obvious, this is not found persuasive since as noted above the combined teachings provide a method to selectively lyse erythrocytes for the isolation of leukocytes, where the methods also include the use of additional washes in lysis buffer to further isolate the leukocytes.  It would have been within the purview of one of ordinary skill in the art in order to achieve a higher purity rate (leukocyte recovery) if not achieved initially would wash the leukocytes with additional lysis buffer until such a recovery rate (i.e., at least 90%) is achieved.
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
With regard to Applicant’s arguments regarding results effective variables (Reply, page 6), such arguments are not persuasive since the combined teachings teach that the amount of ammonium chloride, the amount of lysing time and washes can be adjusted to achieve a high leukocyte recovery rate since it is clear within the combined teachings that leukocytes are to be isolated via the selective lysis of erythrocytes.
With regard to Applicant’s argument that one would not have been motivated to use the acetic acid of Ekeze as a chelating agent (Reply, pages 6-7), this is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
Applicant’s argument is also not persuasive since EDTA is an acetic acid, and acetic acid by itself is commonly known as a chelator in the chemical arts, as previously evidenced by Oustan et al. (2011 International Conference on Environment Science and Engineering, IPCBEE, Vol. 8, pp.152-154; 2011; in response to Applicant’s arguments; of record), which indicates that various natural chelating agents such as acetic acid can extract metals from contaminated soils (Abstract, page 152, column 2, paragraph 2). 
As noted “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
In view of the combined teachings and rationale for obviousness (expressly incorporated herein; see also In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; and MPEP § 2144.06), the instant claims are taught within the prior art. 
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631